Citation Nr: 1609816	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury. 

2.  Entitlement to service connection for residuals of a right ankle injury, to include as secondary to service-connected left ankle arthralgia, status post grade II sprain. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1988 to June 1991 and from May 1993 to May 1996, and in the Army National Guard from February 2001 to October 2001 and from January 2005 to May 2006.  He is the receipt of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a left shoulder injury, right ankle injury, and bilateral hearing loss.  After review of additional evidence, the RO continued to deny service connection for these disorders in a February 2010 rating decision.  This matter also comes before the Board on appeal from a January 2016 rating decision that continued a prior denial of service connection for sleep apnea, to include as secondary to PTSD.  

In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time and in January 2016, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of all evidence received since the February 2012 statement of the case on the record at the hearing.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to service connection for residuals of right ankle injury and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record during the December 2015 Board hearing and confirmed in a December 2015 written statement, the Veteran withdrew from appeal the issue of entitlement to service connection for bilateral hearing loss. 

2.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for residuals of left shoulder injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

On the record during the December 2015 Board hearing and confirmed in a December 2015 written statement, the Veteran withdrew from appeal the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to such issue and it is dismissed.

II.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a notice dated in March 2009, sent prior to the initial unfavorable decision in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and presumptive basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the notice advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran's service treatment records do not contain reports of physical examinations or outpatient military clinic treatment since 1993.  The AOJ notified the Veteran of the missing service treatment records in correspondence in December 2009 and requested that he provide any copies in his possession.  Later in December 2009, the Veteran provided copies of his service treatment records in his possession, but indicated that he did not have copies of any National Guard records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination and medical opinion in May 2011 with respect to the issue decided herein.  The Board finds that the examination and opinion are adequate to decide the issue as it is predicated on a review of the claims file, which included the Veteran's statements, his available service treatment records, and post-service VA treatment records.  Additionally, the opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion has been met. 

The Veteran also offered testimony the undersigned Veterans Law Judge at a Board hearing in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his left shoulder disorder, the type and onset of symptoms, and his contention that his military service, to include a June 1990 motor vehicle accident, caused his left shoulder disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Subsequent to the hearing, the Veteran submitted additional evidence, to include a January 2016 VA examination report.  There is no indication that there is any additional outstanding evidence necessary for a fair adjudication of the issue addressed herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III. Analysis

The Veteran served as a U.S. Army infantryman and communications operator, to include during National Guard service in Bosnia in 2001 and Southwest Asia in 2005-06.  He contended in a March 2009 claim, a January 2010 notice of disagreement, and during the December 2015 Board hearing that he injured his left shoulder in a motor vehicle accident in June 1990 and experienced residual symptoms and limitations since that injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran does not have a diagnosis of a chronic disease as his left shoulder disorder has been variously diagnosed as arthralgia and a strain.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is inapplicable in the instant case.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show that the Veteran sought treatment at a military clinic in late June 1990 for left shoulder pain three days after a motor vehicle accident.  A physician noted the Veteran's report that he was a passenger in an automobile when the driver lost control on a curve and the vehicle hit a rock and rolled on to its roof.  The Veteran reported that he went to an emergency room and underwent X-rays of the neck, chest, and back that were negative.  The Veteran reported no loss of consciousness but experienced shoulder soreness and initial limitation of abduction that had improved by the time of the clinic visit.  However, he continued to experience discomfort on all shoulder motions but without neurological or motor symptoms such as numbness or weakness.  On examination, the physician noted a linear purple line of bruising diagonally across the right upper chest in a seat belt pattern with tenderness in the left supraspinatus area.  There was a good range of motion but with slight pain.  The physician diagnosed possible left shoulder strain, ordered no pushups or sit-ups for two weeks, and prescribed anti-inflammatory medication.  There was no follow-up treatment. 

In a December 1992 medical history questionnaire, the Veteran denied any painful or "trick shoulder" and bone or joint deformity.  A military physician noted no upper extremity abnormalities during a concurrent physical examination and again on a February 1993 enlistment examination.   

As noted above, the Veteran served on active duty as an infantryman from 1993 to 1996 and deployed as a member of a National Guard infantry unit to Bosnia in 2001 and to Southwest Asia in 2005-06, the latter deployment included combat action as described by the Veteran in several VA mental health examinations of record and confirmed by the award of the Combat Infantryman Badge for such period of service.  In a September 2006 post-deployment health assessment, the Veteran reported generally experiencing swollen, stiff, or painful joints and muscle aches but denied the intention of seeking medical care for the symptoms.  

In this regard, while the Veteran received the Combat Infantryman Badge in recognition of his combat service from January 2005 to May 2006, which triggers consideration of 38 U.S.C.A. § 1154(b), he has not alleged that his current left shoulder disorder is related to any aspect of such combat service.  Therefore, such provision of law is inapplicable to the instant claim.

Additionally, as noted previously, the Veteran's service treatment records do not contain reports of physical examinations or outpatient military clinic treatment since 1993.  As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records with negative results. In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).     

In June 2009, the Veteran sought initial primary care treatment at a VA outpatient clinic.  A physician's assistant (PA) noted the Veteran's report of foot and ankle symptoms but made no mention of left shoulder abnormalities.  The Veteran reported that he worked as a police officer on a military base.  Primary care and mental health clinicians noted his reports of difficulty running and standing for extended times but none noted left shoulder symptoms or limitations in occupational activities such as driving, physical training, vehicle inspections, or firing weapons.  VA primary care records from June to September 2010 also show reports of foot and ankle symptoms but are silent for any left shoulder abnormalities.  

In May 2011, a VA physician noted a review of the claims file including the service record treatment following the motor vehicle accident in June 1990.  The Veteran reported that he was hospitalized for observation for one day but did not recall any specific findings by the attending physicians.  The Veteran reported that over time his left shoulder began to ache especially after road marches carrying a ruck sack but that he had not received medical attention or X-rays since the accident.  The Veteran reported tolerable pain flare ups weekly lasting a few hours with the discomfort localized to the back of the shoulder girdle which limited his forward and abduction range of motion.  On examination of the left shoulder, the physician noted tenderness and subtle joint laxity.  Range of flexion and abduction of the left arm was limited to the shoulder level with pain.  X-rays were essentially normal.  The physician diagnosed left shoulder arthralgia with no significant effect on the Veteran's occupation.  The physician found that the current left shoulder disorder was less likely than not caused by the possible shoulder strain following the June 1990 motor vehicle accident or subsequent military duties because of inconsistent symptoms and lack of objective findings in subsequent clinical visits.  

VA outpatient primary care records through February 2014 continue to be silent for any left shoulder symptoms.  The Veteran consistently denied any muscle or joint pain or swelling in several comprehensive assessments.  He continued to work as a military base police officer.  

During the December 2015 Board hearing, the Veteran testified as to the circumstances of the June 1990 accident that was consistent with the service treatment record.  He acknowledged that he had not received treatment or X-rays for his shoulder but continued to experience symptoms of stiffness and soreness. 

In January 2016, the Veteran submitted a VA examination report.  The VA physician who conducted the examination noted a review of the electronic claims folder, the Veteran's report of the 1990 motor vehicle accident and left shoulder injury, and current symptoms of shoulder pain two or three times per month caused by lifting or inspecting trucks.  The examiner noted that the Veteran treated the discomfort with rest and anti-inflammatory medication.  On examination, range of flexion and abduction was limited to shoulder level with pain and localized crepitus.  Tests for rotator cuff deficits were positive but an X-ray was negative for arthritis or other findings.  The physician diagnosed left shoulder strain with a diagnosis of 2015, but did not provide an etiological opinion.  

Based on the foregoing, the Board finds that service connection for residuals of a left shoulder injury, diagnosed as arthralgia, i.e. pain in a joint, and strain, with clinical indications of possible tendinitis or rotator cuff tears, is not warranted.  In this regard, the Board places great probative weight on the May 2011 VA examiner's opinion that the Veteran's current left shoulder disorder was less likely than not caused by the possible shoulder strain following the June 1990 motor vehicle accident or subsequent military duties, as he considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  In this regard, the examiner specifically considered the record of treatment following the accident and acknowledged the Veteran's subsequent service as an infantryman and policeman. Furthermore, the May 2011 physician did not base his opinion solely on the absence of treatment, which was acknowledged by the Veteran, but also the absence of symptoms reported and noted during military examinations and post-service clinical encounters when the opportunity to report the symptoms was available.  Consequently, the Board finds that the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

The Board has considered the Veteran's statements regarding the onset and continuity of left shoulder symptoms.  In this regard, he is competent to report on his shoulder discomfort immediately after the accident and his episodic pain flare ups in the May 2011 examination and after lifting and inspecting trucks in the January 2016 examination.  However, the Board finds that his reports of continuous or chronic symptoms since the 1990 accident in service are not credible because they are inconsistent with his reports and medical observations during physical examinations in 1992 and 1993 and in the post-deployment questionnaire in 2006, which are all silent for any specific left shoulder pain, abnormalities, or limitations.  Further, the Veteran did not report these symptoms in any VA primary care encounter from June 2009 to February 2014.  The Board does not rely on the absence of medical treatment but rather on the Veteran's failure to report any deficits in comprehensive assessments during and after service when there was an appropriate opportunity to do so.  There is no lay or medical evidence that the Veteran was limited in his military or police duties as would also be appropriate for a chronic left shoulder disability, particularly during combat operations in 2006-06 or in post-service military base police patrols and physical training.  

Furthermore, as a lay person, the Veteran is not competent to offer an opinion as to the etiology of his claimed left shoulder disorder as such is a complex medical matter and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between a left shoulder disorder and the Veteran's military service, to include his June 1990 motor vehicle accident and in-service duties, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran regarding the etiology of his left shoulder disorder to have little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In contrast, the opinion of the May 2011 VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand is highly probative. 

Therefore, the Board finds that a left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  Consequently, service connection for residuals of a left shoulder injury is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a left shoulder injury.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal with regard to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for residuals of a left shoulder injury is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for residuals of a right ankle injury so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran contended in a March 2009 claim and January 2010 notice of disagreement that he injured his right ankle in June 1990.  During the December 2015 Board hearing, the Veteran testified that he injured his right ankle at the same time he injured his service-connected left ankle, and alternatively, contended that his current right ankle disorder is secondary to his left ankle disability. 

Service treatment records show that the Veteran sustained a left ankle inversion strain while playing basketball in October 1988.  An X-ray was negative.  A military clinician diagnosed grade II left ankle sprain and restricted running for seven days.  There was no mention of a right ankle injury.  In June 1990, the Veteran sought treatment for his right ankle after sliding into a base while playing baseball.  X-rays were normal.  A clinician diagnosed a soft tissue injury and prescribed elevation, ice application, and limited physical training for two weeks.  Physical examination reports and questionnaires in December 1992, February 1993, and September 2006 are silent for any right ankle symptoms or diagnoses.   

In June 2009, the Veteran sought initial primary care treatment at a VA outpatient clinic for symptoms of both ankles.  The Veteran reported the use of a brace but that he was an avid runner.  X-rays of the ankles were negative, but clinicians diagnosed bilateral foot disorders.  However, in May 2011, a VA physician reviewed the claims file and summarized the circumstances and treatment for the injury to the left ankle in 1988 and to the right ankle in 1990.  X-rays were normal, but the physician diagnosed right ankle arthralgia and grade II sprain of the left ankle.  The physician found that the left ankle disorder was likely caused by the 1988 ankle inversion but that the right ankle arthralgia was not caused by the 1990 soft tissue injury.  

In February 2012, the AOJ granted service connection for grade II sprain of the left ankle.  

In January 2016, another VA physician examined both ankles.  X-rays were normal, but the physician noted limitation of motion with pain.  He diagnosed right ankle strain but did not provide an opinion on the etiology of the disorder.   

Although there is a current diagnosis of a right ankle sprain and an opinion on its relationship to a 1990 soft tissue injury, neither examiner addressed the possible cause or aggravation of the right ankle disorder by the service-connected left ankle injury.  Therefore, an additional medical opinion addressing a secondary relationship is necessary to decide the claim. 

The Veteran initially claimed service connection for the right ankle on a direct basis.  As noted above however, during the December 2015 Board hearing, the Veteran raised the issue of service connection as secondary to the service-connected left ankle disability.  The Veteran has not been provided VCAA notice as to the information necessary to substantiate a claim for service connection on a secondary basis.  Further, the AOJ has not adjudicated the service connection claim on a secondary basis.  However, as such theory is reasonably raised by the record, on remand, a VCAA notice should be provided and the AOJ should consider service connection on a secondary basis. 

Additionally, while on remand, the AOJ should obtain updated VA treatment records dated from February 2014, to the present, and provide the Veteran with an opportunity to identify any outstanding private records referable to such claim. 

Finally, with regard to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, the Board notes that a rating decision issued in January 2016 denied such benefit.  Thereafter, in February 2016, the Veteran entered a notice of disagreement as to the denial of such issue. When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for residuals of a right ankle injury as secondary to his service-connected left ankle arthralgia, status post grade II sprain.
 
3.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim for service connection for residuals of a right ankle injury since February 2014.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).
 
4. After all outstanding records have been associated with the claims file, return the record to the VA examiner who conducted the Veteran's May 2011 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right ankle disorder, most recently diagnosed as a strain in January 2016, is caused OR aggravated by his service-connected left ankle arthralgia, status post grade II sprain.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for residuals of a right ankle injury, to include as secondary to service-connected left ankle arthralgia, status post grade II sprain, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


